AMENDED AND RESTATED CREDIT AGREEMENT


DATED AS OF JUNE 29, 2001


AMONG


INFRASTRUX GROUP, INC.,


AS BORROWER


PUGET ENERGY, INC.,


AS GUARANTOR


THE LENDERS,


BANK ONE, NA,


AS ADMINISTRATIVE AGENT AND LC ISSUER


THE INDUSTRIAL BANK OF JAPAN, LIMITED,


AS SYNDICATION AGENT, CO-LEAD ARRANGER


AND CO-BOOK RUNNER


KEYBANK NATIONAL ASSOCIATION,


AS DOCUMENTATION AGENT


AND


BANC ONE CAPITAL MARKETS, INC.


AS CO-LEAD ARRANGER AND CO-BOOK RUNNER


AMENDED AND RESTATED CREDIT AGREEMENT

        This Agreement, dated as of June 29, 2001, is among InfrastruX Group,
Inc., a Washington corporation (the “Borrower”), Puget Energy, Inc., a
Washington corporation (the “Guarantor”), the Lenders, Bank One, NA, a national
banking association having its principal office in Chicago, Illinois, as
Administrative Agent and LC Issuer, The Industrial Bank of Japan, Limited, as
Syndication Agent, and KeyBank National Association, as Documentation Agent. The
parties hereto agree as follows:

        WHEREAS, the Borrower, certain financial institutions, Bank One, NA, as
Administrative Agent and LC Issuer, The Industrial Bank of Japan, Limited, as
Syndication Agent and The Bank of New York, as Documentation Agent are parties
to a Credit Agreement dated as of March 30, 2001 (the “Existing Credit
Agreement”);

        WHEREAS, the parties have agreed to amend and restate the Existing
Credit Agreement;

        NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, the Existing Credit Agreement shall be amended
and restated to read in its entirety as follows:


ARTICLE I.


DEFINITIONS

        As used in this Agreement:

        “Administrative Agent” means the Agent.

        “Advance” means a borrowing hereunder, (i) made by the Lenders on the
same Borrowing Date, or (ii) converted or continued by the Lenders on the same
date of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period.

        “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

        “Agent” means Bank One in its capacity as contractual representative of
the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Agent appointed pursuant to Article X.

        “Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof.

        “Aggregate Outstanding Credit Exposure” means, at any time, the
aggregate of the Outstanding Credit Exposure of all the Lenders.

        “Agreement” means this credit agreement, as it may be amended or
modified and in effect from time to time.

        “Agreement Accounting Principles” means generally accepted accounting
principles as in effect from time to time, applied in a manner consistent with
that used in preparing the financial statements referred to in Section 5.4.

        “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the higher of (i) the Prime Rate for such day and (ii) the sum of the
Federal Funds Effective Rate for such day plus 1/2% per annum.

        “Applicable Fee Rate” means, at any time, the percentage rate per annum
at which facility fees are accruing on the Aggregate Commitment (regardless of
usage) at such time as set forth in the Pricing Schedule.

        “Applicable Margin” means, with respect to Advances of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type as set forth in the Pricing Schedule.

        “Arrangers” means Banc One Capital Markets, Inc., Co-Lead Arranger and
Co-Book Runner and The Industrial Bank of Japan, Co-Lead Arranger and Co-Book
Runner and their successors.

        “Article” means an article of this Agreement unless another document is
specifically referenced.

        “Authorized Officer” means any of the chief executive officer,
president, chief operating officer or chief financial officer of the Borrower,
acting singly or any of the vice president and chief financial officer,
president and chief executive officer, vice president and general counsel,
corporate secretary or assistant secretary of the Guarantor, acting singly.
Unless the context otherwise requires, the term “Authorized Officer” shall refer
to an Authorized Officer of the Borrower.

        “Available Aggregate Commitment” means, at any time, the Aggregate
Commitment then in effect minus the Aggregate Outstanding Credit Exposure at
such time.

        “Bank One” means Bank One, NA, a national banking association having its
principal office in Chicago, Illinois, in its individual capacity, and its
successors.

        “Borrowing Date” means a date on which an Advance is made hereunder.

        “Borrowing Notice” is defined in Section 2.8.

        “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

        “Capital Expenditures” means, without duplication, any expenditures for
any purchase or other acquisition of any asset which would be classified as a
fixed or capital asset on a consolidated balance sheet of the Guarantor and its
Subsidiaries prepared in accordance with Agreement Accounting Principles.

        “Capitalized Lease” of a Person means any lease of Property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.

        “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.

        “Change in Control” means (i) the acquisition, directly or indirectly,
by any Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934) of 20% or more of the outstanding
shares of voting stock of the Guarantor; or (ii) the Guarantor shall cease to
own, directly or indirectly, free and clear of all Liens or other encumbrances,
(A) all the outstanding shares of voting stock of PSE on a fully diluted basis,
and (B) 80% or more of the outstanding shares of voting stock of the Borrower on
a fully diluted basis.

        “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

        “Collateral Shortfall Amount” is defined in Section 8.1.

        “Commitment” means, for each Lender, the obligation of such Lender to
make Loans, and participate in Facility LCs issued upon the application of, the
Borrower in an aggregate amount not exceeding the amount set forth opposite its
signature below, as it may be modified as a result of any assignment that has
become effective pursuant to Section 13.3.2 or as otherwise modified from time
to time pursuant to the terms hereof.

        “Consolidated EBIT” means Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense and (ii) expense for taxes paid or accrued, all calculated for
the Guarantor and its Subsidiaries on a consolidated basis.

        “Consolidated Indebtedness” means at any time the Indebtedness of the
Guarantor and its Subsidiaries calculated on a consolidated basis as of such
time.

        “Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Guarantor and its Subsidiaries calculated on a
consolidated basis for such period.

        “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Guarantor and its Subsidiaries calculated on a
consolidated basis for such period.

        “Consolidated Net Worth” means at any time the consolidated
stockholders' equity of the Guarantor and its Subsidiaries calculated on a
consolidated basis as of such time.

        “Consolidated Total Capitalization” means at any time the sum of
Consolidated Indebtedness and Consolidated Net Worth, each calculated at such
time.

        “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses (other than
endorsements of checks and other negotiable instruments for the purpose of
collection in the ordinary course of business), contingently agrees to purchase
or provide funds for the payment of, or otherwise becomes or is contingently
liable upon, the obligation or liability of any other Person, or agrees to
maintain the net worth or working capital or other financial condition of any
other Person, or otherwise assures any creditor of such other Person against
loss, including, without limitation, any operating agreement, take-or-pay
contract or the obligations of any such Person as general partner of a
partnership with respect to the liabilities of the partnership.

        “Controlled Group” means all members of a controlled group of
corporations or other business entities and all trades or businesses (whether or
not incorporated) under common control which, together with the Borrower or any
of its Subsidiaries, are treated as a single employer under Section 414(b) or
(c) of the Code.

        “Conversion/Continuation Notice” is defined in Section 2.9.

        “Credit Extension” means the making of a Loan or the issuance of a
Facility LC hereunder.

        “Credit Extension Date” means the Borrowing Date for an Advance or the
issuance date for a Facility LC.

        “Default” means an event described in Article VII.

        “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.

        “Eurodollar Advance” means an Advance which, except as otherwise
provided in Section 2.11, bears interest at the applicable Eurodollar Rate.

        “Eurodollar Base Rate” means, with respect to a Eurodollar Advance for
the relevant Interest Period, the applicable British Bankers’ Association
Interest Settlement Rate for deposits in U.S. dollars appearing on Reuters
Screen FRBD as of 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, and having a maturity equal to such Interest
Period, provided that, (i) if Reuters Screen FRBD is not available to the Agent
for any reason, the applicable Eurodollar Base Rate for the relevant Interest
Period shall instead be the applicable British Bankers’ Association Interest
Settlement Rate for deposits in U.S. dollars as reported by any other generally
recognized financial information service as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period, and (ii) if no such British Bankers’
Association Interest Settlement Rate is available to the Agent, the applicable
Eurodollar Base Rate for the relevant Interest Period shall instead be the rate
determined by the Agent to be the rate at which Bank One or one of its Affiliate
banks offers to place deposits in U.S. dollars with first-class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, in the approximate amount
of Bank One’s relevant Eurodollar Loan and having a maturity equal to such
Interest Period.

        “Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

        “Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base
Rate applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.

        “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, gross
receipts taxes (imposed in lieu of income taxes) imposed on it, and franchise
taxes imposed on it, by (i) the jurisdiction under the laws of which such Lender
or the Agent is incorporated or organized (ii) the jurisdiction in which the
Agent’s or such Lender’s principal executive office or such Lender’s applicable
Lending Installation is located or (ii) any other jurisdiction in which the
Lender has an office.

        “Exhibit” refers to an exhibit to this Agreement, unless another
document is specifically referenced.

        “Facility LC” is defined in Section 2.18.1.

        “Facility LC Application” is defined in Section 2.18.3.

        “Facility LC Collateral Account” is defined in Section 2.18.11.

        “Facility Termination Date” means June 30, 2004 or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.

        “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.

        “Floating Rate” means, for any day, a rate per annum equal to (i) the
Alternate Base Rate for such day plus (ii) the Applicable Margin, changing when
and as the Alternate Base Rate changes.

        “Floating Rate Advance” means an Advance which, except as otherwise
provided in Section 2.11, bears interest at the Floating Rate.

        “Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

        “Guaranty” means the obligations of the Guarantor under Article IX
hereof.

        “Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations of such Person to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) obligations in respect of letters of credit or similar
instruments which are issued upon the application of such Person or upon which
such Person is an account party or for which such Person is any way liable,
(viii) Off-Balance Sheet Liabilities and (ix) Contingent Obligations with
respect to Indebtedness of other Persons; provided, however, that any financing
pursuant to “energy efficiency transaction” under Revised Code of Washington
Section 80.28 shall not be deemed to be Indebtedness.

        “Interest Period” means, with respect to a Eurodollar Advance, a period
of one, two or three months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one, two or three months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second or third succeeding month, such Interest Period shall end on
the last Business Day of such next, second or third succeeding month. If such an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.

        “Investment” of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; stocks, bonds, mutual funds, partnership
interests, notes, debentures or other securities owned by such Person; any
deposit accounts and certificate of deposit owned by such Person; and structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.

        “LC Fee” is defined in Section 2.18.4.

        “LC Issuer” means Bank One (or any subsidiary or affiliate of Bank One
designated by Bank One) in its capacity as issuer of Facility LCs hereunder.

        “LC Obligations” means, at any time, the sum, without duplication, of
(i) the aggregate undrawn stated amount under all Facility LCs outstanding at
such time plus (ii) the aggregate unpaid amount at such time of all
Reimbursement Obligations.

        “LC Payment Date” is defined in Section 2.18.5.

        “Lenders” means the lending institutions listed on the signature pages
of this Agreement and their respective successors and assigns.

        “Lending Installation” means, with respect to a Lender or the Agent, the
office, branch, subsidiary or Affiliate of such Lender or the Agent listed on
the signature pages hereof or on a Schedule or otherwise selected by such Lender
or the Agent pursuant to Section 2.16.

        “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.

        “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

        “Loan” means, with respect to a Lender, such Lender's loan made pursuant
to Article II (or any conversion or continuation thereof).

        “Loan Documents” means this Agreement, the Facility LC Applications, the
Subsidiary Guaranty and any Notes issued pursuant to Section 2.13.

        “Material Adverse Effect” means a material adverse effect on (i) the
business, Property, condition (financial or otherwise) or results of operations,
at any time, of the Guarantor and its Subsidiaries taken as a whole or of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the
Guarantor or the Borrower to perform its obligations under the Loan Documents to
which it is a party, or (iii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Agent, the LC Issuer or the Lenders
thereunder.

        “Material Indebtedness” is defined in Section 7.5.

        “Material Subsidiary” means a Subsidiary of the Guarantor (i) the assets
of which represent more than 15% of the consolidated assets of the Guarantor and
its Subsidiaries as would be shown in the consolidated financial statements of
the Guarantor and its Subsidiaries as at the beginning of the twelve-month
period ending with the month in which such determination is made, or (ii) the
net sales or net income of which represent more than 15% of the consolidated net
sales or of the consolidated net income of the Guarantor and its Subsidiaries as
reflected in the financial statements referred to in clause (i) above.

        “Modify” and “Modification” are defined in Section 2.18.1.

        “Moody's” means Moody's Investors Service, Inc.

        “Multiemployer Plan” means a Plan maintained pursuant to a collective
bargaining agreement and to which the Borrower or any member of the Controlled
Group is a party and to which more than one employer is obligated to make
contributions.

        “Non-U.S. Lender” is defined in Section 3.5(iv).

        “Note” is defined in Section 2.13.

        “Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all Reimbursement Obligations, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Borrower to the Lenders or to any Lender, the Agent or any indemnified party
arising under the Loan Documents.

        “Off-Balance Sheet Liability” of a Person means (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability under any Sale and Leaseback
Transaction which is not a Capitalized Lease, (iii) any liability under any
so-called “synthetic lease” transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person, but excluding from this clause
(iv) Operating Leases; provided, however, that any financing pursuant to energy
efficiency transactions under Revised Code of Washington Section 80.28 shall not
be deemed to be an Off-Balance Sheet Liability.

        “Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

        “Other Taxes” is defined in Section 3.5(ii).

        “Outstanding Credit Exposure” means, as to any Lender at any time, the
sum of (i) the aggregate principal amount of its Loans outstanding at such time,
plus (ii) an amount equal to its Pro Rata Share of the LC Obligations at such
time.

        “Participants” is defined in Section 13.2.1.

        “Payment Date” means the last day of each calendar quarter commencing
the first such date after the date hereof.

        “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.

        “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

        “Plan” means an employee pension benefit plan (as defined in
Section 3(2) of ERISA) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code as to which the Borrower
or any member of the Controlled Group may have any liability.

        “Pricing Schedule” means the Schedule attached hereto identified as
such.

        “Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

        “Pro Rata Share” means, with respect to a Lender, a portion equal to a
fraction the numerator of which is such Lender’s Commitment and the denominator
of which is the Aggregate Commitment.

        “Property” of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.

        “PSE” means Puget Sound Energy, Inc., a Washington corporation.

        “Purchasers” is defined in Section 13.3.1.

        “Rate Management Transaction” means any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by the
Guarantor or any Subsidiary which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures; provided, that, in
calculating the value of Rate Management Transactions, offsetting Rate
Management Transactions with the same counterparty shall be netted so long as
netting is permitted with respect thereto.

        “Regulation D” means Regulation D of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor thereto
or other regulation or official interpretation of said Board of Governors
relating to reserve requirements applicable to member banks of the Federal
Reserve System.

        “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

        “Reimbursement Obligations” means, at any time, the aggregate of all
obligations of the Borrower then outstanding under Section 2.18 to reimburse the
LC Issuer for amounts paid by the LC Issuer in respect of any one or more
drawings under Facility LCs.

        “Reportable Event” means a reportable event as defined in Section 4043
of ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the 30-day notice requirement of
Section 4043(a) of ERISA has been waived by statute, regulation or otherwise.

        “Rentals” of a Person means the aggregate fixed amounts payable by such
Person under any Operating Lease.

        “Reports” is defined in Section 10.6.

        “Required Lenders” means Lenders in the aggregate having at least 51% of
the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the aggregate unpaid principal
amount of the Aggregate Outstanding Credit Exposure.

        “Reserve Requirement” means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurocurrency
liabilities.

        “Sale and Leaseback Transaction” means any sale or other transfer of
Property by any Person with the intent to lease such Property as lessee.

        “S&P” means Standard and Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc.

        “Schedule” refers to a specific schedule to this Agreement, unless
another document is specifically referenced.

        “Section” means a numbered Section of this Agreement, unless another
document is specifically referenced.

        “Single Employer Plan” means a Plan maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group.

        “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Guarantor.

        “Subsidiary Guaranty” means a guaranty of the Subsidiaries of the
Borrower in substantially the form of Exhibit G.

        “Substantial Portion” means, with respect to the Property of the
Guarantor and its Subsidiaries, Property which (i) represents more than 20% of
the consolidated assets of the Guarantor and its Subsidiaries as would be shown
in the consolidated financial statements of the Guarantor and its Subsidiaries
as at the beginning of the twelve-month period ending with the month in which
such determination is made, or (ii) is responsible for more than 20% of the
consolidated net income of the Guarantor and its Subsidiaries as reflected in
the financial statements referred to in clause (i) above.

        “Taxes” means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and any and all liabilities with
respect to the foregoing, but excluding Excluded Taxes and Other Taxes.

        “Transferee” is defined in Section 13.5.

        “Type” means, with respect to any Loan, its nature as a Floating Rate
Loan or a Eurodollar Rate Loan.

        “Unfunded Liabilities” means the amount (if any) by which the present
value of all vested and unvested accrued benefits under all Single Employer
Plans exceeds the fair market value of the assets of all such Plans all
determined for each Plan as of the then most recent valuation date for such
Plans using the actuarial assumptions used to fund such Plan.

        “Unmatured Default” means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Default.

        “Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of
the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.

        The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.


ARTICLE II.


THE CREDITS

2.1 Commitment. From and including the date of this Agreement and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to (i) make Loans to the Borrower and
(ii) participate in Facility LCs issued upon the request of the Borrower,
provided that, after giving effect to the making of each such Loan and the
issuance of each such Facility LC, such Lender’s Outstanding Credit Exposure
shall not exceed its Commitment. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow at any time prior to the Facility
Termination Date. The Commitments to extend credit hereunder shall expire on the
Facility Termination Date. The LC Issuer will issue Facility LCs hereunder on
the terms and conditions set forth in Section 2.18.

2.2 Required Payments; Termination. The Aggregate Outstanding Credit Exposure
and all other unpaid Obligations shall be paid in full by the Borrower on the
Facility Termination Date.

2.3 Ratable Loans. Each Advance hereunder shall consist of Loans made from the
several Lenders ratably according to their Pro Rata Shares.

2.4 Types of Loans. The Loans may be Floating Rate Loans or Eurodollar Loans, or
a combination thereof, selected by the Borrower in accordance with Sections 2.8
and 2.9.

2.5 Fees; Reductions in Aggregate Commitment.

        (i) The Borrower agrees to pay to the Agent for the account of each
Lender according to its Pro Rata Share a facility fee at a per annum rate equal
to the Applicable Fee Rate on the average daily Aggregate Commitment (regardless
of usage) from the date hereof to and including the Facility Termination Date,
payable on each Payment Date hereafter and on the Facility Termination Date. The
Borrower may permanently reduce the Aggregate Commitment in whole, or in part
ratably among the Lenders in a minimum amount of $10,000,000 and an integral
multiple of $1,000,000, upon at least three Business Days’ written notice to the
Agent, which notice shall specify the amount of any such reduction, provided,
however, that the amount of the Aggregate Commitment may not be reduced below
the Aggregate Outstanding Credit Exposure. All accrued commitment fees shall be
payable on the effective date of any termination of the obligations of the
Lenders to make Credit Extensions hereunder. Borrower may terminate the
Aggregate Commitment at any time, provided that the Borrower provides at least
three Business Days’ written notice to the Agent of Borrower’s election to
terminate and that the Aggregate Outstanding Credit Exposure is reduced to zero
on or before the effective date of the termination.

        (ii) The Borrower agrees to pay a utilization fee for any period of time
with respect to which the outstanding Loans exceed 33-1/3% of the Aggregate
Commitment, which fee shall be payable on each Payment Date in the amount set
forth in the Pricing Schedule.

2.6 Minimum Amount of Each Advance. Each Advance shall be in the minimum amount
of $2,500,000, provided, however, that any Floating Rate Advance may be in the
amount of the Available Aggregate Commitment.

2.7 Optional Principal Payments. The Borrower may from time to time pay, without
penalty or premium, all outstanding Advances or in a minimum aggregate amount of
$2,500,000 upon three Business Days’ prior notice to the Agent in the case of
Eurodollar Advances and one Business Day’s prior notice to the Agent in the case
of Floating Rate Advances, subject in the case of Eurodollar Advances to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium.

2.8 Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Loan and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time. The Borrower
shall give the Agent irrevocable notice (a “Borrowing Notice”) not later than
noon (Chicago time) (a) on the proposed Borrowing Date of each Floating Rate
Advance and (b) at least three Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:

        (i) the Borrowing Date, which shall be a Business Day, of such Advance,

        (ii) the aggregate amount of such Advance,

        (iii) the Type of Advance selected, and

        (iv) in the case of each Eurodollar Advance, the Interest Period
applicable thereto.

Not later than 2:00 p.m. (Chicago time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available in Chicago
to the Agent at its address specified pursuant to Article XIV. The Agent will
make the funds so received from the Lenders available to the Borrower at the
Agent’s aforesaid address.

2.9 Conversion and Continuation of Outstanding Advances. Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into Eurodollar Advances pursuant to this Section 2.9 or
are repaid in accordance with Section 2.7. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Floating Rate Advance unless (x) such Eurodollar Advance is or
was repaid in accordance with Section 2.7 or (y) the Borrower shall have given
the Agent a Conversion/Continuation Notice (as defined below) requesting that,
at the end of such Interest Period, such Eurodollar Advance continue as or
convert into, a Eurodollar Advance for the same or another Interest Period or a
Floating Rate Advance. Subject to the terms of Section 2.6, the Borrower
may elect from time to time to convert all or any part of a Floating Rate
Advance into a Eurodollar Advance. The Borrower shall give the Agent irrevocable
notice (a “Conversion/Continuation Notice”) of each conversion of a Floating
Rate Advance into a Eurodollar Advance or continuation of a Eurodollar Advance
not later than noon (Chicago time) at least three Business Days prior to the
date of the requested conversion or continuation, specifying:

        (i) the requested date, which shall be a Business Day, of such
conversion or continuation,

        (ii) the aggregate amount and Type of the Advance which is to be
converted or continued, and

        (iii) the amount of such Advance which is to be converted into or
continued as a Eurodollar Advance and the duration of the Interest Period
applicable thereto.

2.10 Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.9, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.9 hereof, at a rate per annum equal to the Floating Rate for such
day. Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the Eurodollar Rate determined by the Agent as applicable to
such Eurodollar Advance based upon the Borrower’s selections under Sections 2.8
and 2.9 and otherwise in accordance with the terms hereof. No Interest Period
may end after the Facility Termination Date.

2.11 Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.8 or 2.9, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance. During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurodollar Advance
shall bear interest for the remainder of the applicable Interest Period at the
rate otherwise applicable to such Interest Period plus 1% per annum, (ii) each
Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time plus 1% per annum and (iii) the LC Fee
shall be increased by 1% per annum, provided that, during the continuance of a
Default under Section 7.6 or 7.7, the interest rates set forth in clauses (i)
and (ii) above and the increase in the LC Fee set forth in clause (iii) above
shall be applicable to all Credit Extensions without any election or action on
the part of the Agent or any Lender.

2.12 Method of Payment. All payments of the Obligations hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Agent at the Agent’s address specified pursuant to Article XIV, or at any
other Lending Installation of the Agent specified in writing by the Agent to the
Borrower, by noon (local time) on the date when due and shall (except in the
case of Reimbursement Obligations for which the LC Issuer has not been fully
indemnified by the Lenders, or as otherwise specifically required hereunder) be
applied ratably by the Agent among the Lenders. Each payment delivered to the
Agent for the account of any Lender shall be delivered promptly by the Agent to
such Lender in the same type of funds that the Agent received at its address
specified pursuant to Article XIV or at any Lending Installation specified in a
notice received by the Agent from such Lender. Each reference to the Agent in
this Section 2.12 shall also be deemed to refer, and shall apply equally, to the
LC Issuer, in the case of payments required to be made by the Borrower to the LC
Issuer pursuant to Section 2.18.6.

2.13 Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

        (ii) The Agent shall also maintain accounts in which it will record (a)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
with respect thereto, (b) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
(c) the original stated amount of each Facility LC and the amount of LC
Obligations outstanding at any time, and (d) the amount of any sum received by
the Agent hereunder from the Borrower and each Lender’s share thereof.

        (iii) The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Agent or any Lender to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Obligations
in accordance with their terms.

        (iv) Any Lender may request that its Loans be evidenced by a promissory
note (a “Note”) in substantially the form of Exhibit E. In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to the
order of such Lender in a form supplied by the Agent and reasonably acceptable
to the Borrower. Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after any assignment pursuant to
Section 13.3) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 13.3, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in paragraphs (i) and (ii) above.

2.14 Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof, on any date on which the
Floating Rate Advance is prepaid, whether due to acceleration or otherwise, and
at maturity. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurodollar Advance on a day
other than a Payment Date shall be payable on the date of conversion. Interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Advance having an Interest Period longer than three months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest, commitment fees and LC Fees shall be calculated for
actual days elapsed on the basis of a 360-day year, other than interest on
Floating Rate Advances which shall be calculated for actual days elapsed on the
basis of a 365 or 366-day year, as applicable. Interest shall be payable for the
day a Loan is made but not for the day of any payment on the amount paid if
payment is received prior to noon (local time) at the place of payment. If any
payment of principal of or interest on a Loan shall become due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.

2.15 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
Promptly after notice from the LC Issuer, the Agent will notify each Lender of
the contents of each request for issuance of a Facility LC hereunder. The Agent
will notify each Lender of the interest rate applicable to each Eurodollar
Advance promptly upon determination of such interest rate and will give each
Lender prompt notice of each change in the Alternate Base Rate.

2.16 Lending Installations. Each Lender may book its Loans and its participation
in any LC Obligations and the LC Issuer may book the Facility LCs at any Lending
Installation selected by such Lender or the LC Issuer, as the case may be, and
may change its Lending Installation from time to time. All terms of this
Agreement shall apply to any such Lending Installation and the Loans, Facility
LCs, participations in LC Obligations and any Notes issued hereunder shall be
deemed held by each Lender or the LC Issuer, as the case may be, for the benefit
of any such Lending Installation. Each Lender and the LC Issuer may, by written
notice to the Agent and the Borrower in accordance with Article XIV, designate
replacement or additional Lending Installations through which Loans will be made
by it or Facility LCs will be issued by it and for whose account Loan payments
or payments with respect to Facility LCs are to be made.

2.17 Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (i) in the case of a Lender, the proceeds of a Loan
or (ii) in the case of the Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three days and, thereafter, the interest rate
applicable to the relevant Loan or (y) in the case of payment by the Borrower,
the interest rate applicable to the relevant Loan.

2.18 Facility LCs.

2.18.1 Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit (each, a “Facility
LC”) and to renew, extend, increase, decrease or otherwise modify each Facility
LC (“Modify,” and each such action a “Modification”), from time to time from and
including the date of this Agreement and prior to the Facility Termination Date
upon the request of the Borrower; provided that immediately after each such
Facility LC is issued or Modified, (i) the aggregate amount of the outstanding
LC Obligations shall not exceed $50,000,000 and (ii) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitment. No Facility LC shall
have an expiry date later than the fifth Business Day prior to the Facility
Termination Date.


2.18.2 Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.18, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.


2.18.3 Notice. Subject to Section 2.18.1, the Borrower shall give the LC Issuer
notice prior to noon (Chicago time) at least three Business Days prior to the
proposed date of issuance or Modification of each Facility LC, specifying the
beneficiary, the proposed date of issuance (or Modification) and the expiry date
of such Facility LC, and describing the proposed terms of such Facility LC and
the nature of the transactions proposed to be supported thereby. Upon receipt of
such notice, the LC Issuer shall promptly notify the Agent, and the Agent shall
promptly notify each Lender, of the contents thereof and of the amount of such
Lender’s participation in such proposed Facility LC. The issuance or
Modification by the LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to the LC Issuer and that the
Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as the LC
Issuer shall have reasonably requested (each, a “Facility LC Application”). In
the event of any conflict between the terms of this Agreement and the terms of
any Facility LC Application, the terms of this Agreement shall control.


2.18.4 Fees. The Borrower shall pay to the Agent, for the account of the Lenders
ratably in accordance with their respective Pro Rata Shares, with respect to
each Facility LC, a letter of credit fee at a per annum rate equal to the
Applicable Margin for Eurodollar Loans in effect from time to time on the
average daily undrawn stated amount under such Facility LC, such fee to be
payable in arrears on each Payment Date (such fee described in this sentence the
“LC Fee”). The Borrower shall also pay to the LC Issuer for its own account
documentary and processing charges of $200 in connection with each issuance or
Modification of and draw under Facility LCs. The Borrower shall also pay the LC
Issuer for its own account a fronting fee in the amount agreed to in that
certain letter dated May 24, 2001, or as otherwise agreed from time to time.


2.18.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Agent and the Agent shall promptly notify the
Borrower and each other Lender as to the amount to be paid by the LC Issuer as a
result of such demand and the proposed payment date (the “LC Payment Date”). The
responsibility of the LC Issuer to the Borrower and each Lender shall be only to
determine that the documents (including each demand for payment) delivered under
each Facility LC in connection with such presentment shall be in conformity in
all material respects with such Facility LC. The LC Issuer shall endeavor to
exercise the same care in the issuance and administration of the Facility LCs as
it does with respect to letters of credit in which no participations are
granted, it being understood that in the absence of any gross negligence or
willful misconduct by the LC Issuer, each Lender shall be unconditionally and
irrevocably liable without regard to the occurrence of any Default or any
condition precedent whatsoever, to reimburse the LC Issuer on demand for (i)
such Lender’s Pro Rata Share of the amount of each payment made by the LC Issuer
under each Facility LC to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.18.6 below, plus (ii) interest on the foregoing
amount to be reimbursed by such Lender, for each day from the date of the LC
Issuer’s demand for such reimbursement (or, if such demand is made after 1:00
p.m. (Chicago time) on such date, from the next succeeding Business Day) to the
date on which such Lender pays the amount to be reimbursed by it, at a rate of
interest per annum equal to the Federal Funds Effective Rate for the first three
days and, thereafter, at a rate of interest equal to the rate applicable to
Floating Rate Advances.


2.18.6 Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by the LC Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Floating Rate Advances for such day if such day
falls on or before the applicable LC Payment Date and (y) the sum of 1% plus the
rate applicable to Floating Rate Advances for such day if such day falls after
such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.18.5. Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.8 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.


2.18.7 Obligations Absolute. The Borrower’s obligations under this Section 2.18
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuer and
the Lenders that the LC Issuer and the Lenders shall not be responsible for, and
the Borrower’s Reimbursement Obligation in respect of any Facility LC shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.18.7 is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.18.6.


2.18.8 Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the LC Issuer. The LC Issuer shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first have received such advice or concurrence of the Required
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Notwithstanding any other provision of this Section 2.18, the
LC Issuer shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC. Nothing in this Section 2.18.8 is intended to
limit the right of the Borrower to make a claim against the LC Issuer for
damages as contemplated by the proviso to the first sentence of Section 2.18.6.


2.18.9 Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, the LC
Issuer or the Agent may incur (or which may be claimed against such Lender, the
LC Issuer or the Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which the LC Issuer may incur by reason of or in connection with
(i) the failure of any other Lender to fulfill or comply with its obligations to
the LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any defaulting Lender) or (ii) by reason of or on
account of the LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to the LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Lender, the LC Issuer or the Agent for any claims, damages, losses, liabilities,
costs or expenses to the extent, but only to the extent, caused by (x) the
willful misconduct or gross negligence of the LC Issuer in determining whether a
request presented under any Facility LC complied with the terms of such Facility
LC or (y) the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. Nothing in this Section 2.18.9 is intended to limit the
obligations of the Borrower under any other provision of this Agreement.


2.18.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify the LC Issuer, its Affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.18 or any
action taken or omitted by such indemnitees hereunder.


2.18.11 Facility LC Collateral Account. The Borrower agrees that it will after
the occurrence and during the continuance of a Default and , upon the request of
the Agent or the Required Lenders and until the final expiration date of any
Facility LC and thereafter as long as any amount is payable to the LC Issuer or
the Lenders in respect of any Facility LC, maintain a special collateral account
pursuant to arrangements satisfactory to the Agent (the “Facility LC Collateral
Account”) at the Agent’s office at the address specified pursuant to Article
XIV, in the name of such Borrower but under the sole dominion and control of the
Agent, for the benefit of the Lenders and in which such Borrower shall have no
interest other than as set forth in Section 8.1. The Borrower hereby pledges,
assigns and grants to the Agent, on behalf of and for the ratable benefit of the
Lenders and the LC Issuer, a security interest in all of the Borrower’s right,
title and interest in and to all funds which may from time to time be on deposit
in the Facility LC Collateral Account to secure the prompt and complete payment
and performance of the Obligations. The Agent will invest any funds on deposit
from time to time in the Facility LC Collateral Account in certificates of
deposit of Bank One having a maturity not exceeding 30 days. Nothing in this
Section 2.18.11 shall either obligate the Agent to require the Borrower to
deposit any funds in the Facility LC Collateral Account or limit the right of
the Agent to release any funds held in the Facility LC Collateral Account in
each case other than as required by Section 8.1.


2.18.12 Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.



ARTICLE III


YIELD PROTECTION; TAXES

3.1 Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or the LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

        (i) subjects any Lender or any applicable Lending Installation or the LC
Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender or the LC Issuer in respect of its
Eurodollar Loans, Facility LCs or participations therein, or

        (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or

        (iii) imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation or the LC Issuer of
making, funding or maintaining its Eurodollar Loans, or of issuing or
participating in Facility LCs or reduces any amount receivable by any Lender or
any applicable Lending Installation or the LC Issuer in connection with its
Eurodollar Loans, Facility LCs or participations therein, or requires any Lender
or any applicable Lending Installation or the LC Issuer to make any payment
calculated by reference to the amount of Eurodollar Loans, Facility LCs or
participations therein held or interest or LC Fees received by it, by an amount
deemed material by such Lender or the LC Issuer, as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans, or Commitment or of issuing or
participating in Facility LCs or to reduce the return received by such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, in
connection with such Eurodollar Loans, Facility LCs, participations therein or
Commitment, then, within 15 days of demand by such Lender or the LC Issuer, as
the case may be, the Borrower shall pay such Lender such additional amount or
amounts as will compensate such Lender or the LC Issuer, as the case may be, for
such increased cost or reduction in amount received.

3.2 Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender, any Lending Installation of such Lender or the LC Issuer or any
corporation controlling such Lender or the LC Issuer is increased as a result of
a Change generally applicable to national banks in the United States, then,
within 15 days of demand by such Lender or the LC Issuer, the Borrower shall pay
such Lender or the LC Issuer the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender or the LC Issuer determines is attributable to this Agreement, its
Outstanding Credit Exposure or its Commitment to make Loans and issue or
participate in Facility LCs, as the case may be, hereunder (after taking into
account such Lender’s or the LC Issuer’s policies as to capital adequacy).
“Change” means (i) any change after the date of this Agreement in the Risk-Based
Capital Guidelines or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or the LC Issuer or any Lending Installation or
any corporation controlling any Lender or the LC Issuer. “Risk-Based Capital
Guidelines” means (i) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices Entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.

3.3 Availability of Types of Advances. If any Lender determines that maintenance
of its Eurodollar Loans at a suitable Lending Installation would violate any
applicable law, rule, regulation, or directive, whether or not having the force
of law, or if the Required Lenders determine that (i) deposits of a type and
maturity appropriate to match fund Eurodollar Advances are not available or (ii)
the interest rate applicable to Eurodollar Advances does not accurately reflect
the cost of making or maintaining Eurodollar Advances, then the Agent shall
suspend the availability of Eurodollar Advances and require any affected
Eurodollar Advances to be repaid or converted to Floating Rate Advances, subject
to the payment of any funding indemnification amounts required by Section 3.4.

3.4 Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by the Borrower for any reason other than default by
the Lenders, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain such
Eurodollar Advance.

3.5 Taxes. (i) All payments by the Borrower to or for the account of any Lender,
the LC Issuer or the Agent hereunder or under any Note or the Facility LC
Application shall be made free and clear of and without deduction for any and
all Taxes. If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender, the LC Issuer or the
Agent, (a) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.5) such Lender, the LC Issuer or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within 30 days after
such payment is made.

        (ii) In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or any Facility LC Application or from the execution or delivery of, or
otherwise with respect to, this Agreement, any Note or any Facility LC
Application (“Other Taxes”).

        (iii) The Borrower hereby agrees to indemnify the Agent, the LC Issuer
and each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Agent, the LC Issuer or such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within 30 days of
the date the Agent, the LC Issuer or such Lender makes demand therefor pursuant
to Section 3.6.

        (iv) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not more than ten Business Days after the date of this Agreement, (i)
deliver to each of the Borrower and the Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, and (ii) deliver to each of the Borrower and the Agent a United States
Internal Revenue Form W-8 or W-9, as the case may be, and certify that it is
entitled to an exemption from United States backup withholding tax. Each
Non-U.S. Lender further undertakes to deliver to each of the Borrower and the
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Agent. All forms or amendments described in the
preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form or amendment with respect to it and such Lender advises
the Borrower and the Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.

        (v) For any period during which a Non-U.S. Lender has failed to provide
the Borrower with an appropriate form pursuant to clause (iv), above (unless
such failure is due to a change in treaty, law or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

        (vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

        (vii) If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Agent of a change in circumstances which rendered its exemption from
withholding ineffective, or for any other reason), such Lender shall indemnify
the Agent fully for all amounts paid, directly or indirectly, by the Agent as
tax, withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent). The obligations of the Lenders under
this Section 3.5(vii) shall survive the payment of the Obligations and
termination of this Agreement.

3.6 Lender Statements; Survival of Indemnity. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar
Advances under Section 3.3, so long as such designation is not, in the
reasonable judgment of such Lender, disadvantageous to such Lender. Each Lender
shall deliver a written statement of such Lender to the Borrower (with a copy to
the Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5.
Such written statement shall set forth in reasonable detail the calculations
upon which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement. The obligations
of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of
the Obligations and termination of this Agreement.


ARTICLE IV.


CONDITIONS PRECEDENT

4.1 Initial Credit Extension. This amendment and restatement shall not be
effective and the Lenders shall not be required to make the initial Credit
Extension hereunder unless the Borrower has furnished to the Agent with
sufficient copies for the Lenders:

        (i) Copies of the articles or certificate of incorporation of the
Borrower, together with all amendments, and a certificate of
authorization/existence each certified by the appropriate governmental officer
in its jurisdiction of incorporation.

        (ii) Copies certified by the Secretary or Assistant Secretary of the
Borrower, of its by-laws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which the Borrower is a party.

        (iii) An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of the Borrower
authorized to sign the Loan Documents to which the Borrower is a party, upon
which certificate the Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Borrower.

        (iv) Copies of the articles or certificate of incorporation of the
Guarantor, together with all amendments, and a certificate of
authorization/existence, each certified by the appropriate governmental officer
in its jurisdiction of incorporation.

        (v) Copies, certified by the Secretary or Assistant Secretary of the
Guarantor, of its by-laws authorizing the execution of the Loan Documents to
which the Guarantor is a party and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of Loan
Documents to which the Guarantor is a party.

        (vi) An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Guarantor, which shall identify by name and title and bear the
signatures of the officers of the Guarantor authorized to sign the Loan
Documents to which the Guarantor is a party, upon which certificate the Agent
and the Lenders shall be entitled to rely until informed of any change in
writing by the Guarantor.

        (vii) A certificate, signed by the chief financial officer of the
Borrower, stating that on the initial Credit Extension no Default or Unmatured
Default has occurred and is continuing.

        (viii) Copies of the articles or certificate of incorporation of each
Subsidiary of the Borrower, together with all amendments, and a certificate of
authorization/existence each certified by the appropriate governmental officer
in its jurisdiction of incorporation.

        (ix) Copies certified by the Secretary or Assistant Secretary of each
Subsidiary of the Borrower, of its by-laws and of its Board of Directors’
resolutions and of resolutions or actions of any other body authorizing the
execution of the Subsidiary Guaranty.

        (x) An incumbency certificate, executed by the Secretary or Assistant
Secretary of each Subsidiary of the Borrower, which shall identify by name and
title and bear the signatures of the officers of such Subsidiary authorized to
sign the Subsidiary Guaranty, upon which certificate the Agent and the Lenders
shall be entitled to rely until informed of any change in writing by such
Subsidiary.

        (xi) The Subsidiary Guaranty duly executed by the Subsidiaries of the
Borrower.

        (xii) A written opinion of counsel to the Borrower and its Subsidiaries,
addressed to the Lenders in substantially the form of Exhibit A.

        (xiii) A written opinion of the Guarantor’s counsel, addressed to the
Lenders in substantially the form of Exhibit F.

        (xiv) Any Note requested by a Lender pursuant to Section 2.13 payable to
the order of each such requesting Lender.

        (xv) Written money transfer instructions, in substantially the form of
Exhibit D, addressed to the Agent and signed by an Authorized Officer, together
with such other related money transfer authorizations as the Agent may have
reasonably requested.

        (xvi) Such other documents as any Lender or its counsel may have
reasonably requested.

4.2 Each Credit Extension. The Lenders shall not be required to make any Credit
Extension unless on the applicable Credit Extension Date:

        (i) There exists no Default or Unmatured Default.

        (ii) The representations and warranties contained in Article V are true
and correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

        (iii) All legal matters incident to the making of such Credit Extension
shall be satisfactory to the Lenders and their counsel.

        Each Borrowing Notice or request for issuance of a Facility LC with
respect to each such Credit Extension shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2(i) and
(ii) have been satisfied.


ARTICLE V


REPRESENTATIONS AND WARRANTIES

The Guarantor represents and warrants to the Lenders that:

5.1 Existence and Standing. Each of the Guarantor and its Material Subsidiaries
is a corporation, partnership (in the case of Subsidiaries only) or limited
liability company duly and properly incorporated or organized, as the case may
be, validly existing and (to the extent such concept applies to such entity) in
good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

5.2 Authorization and Validity. Each of the Borrower, the Guarantor and each
Subsidiary of the Borrower has the power and authority and legal right to
execute and deliver the Loan Documents to which it is a party and to perform its
obligations thereunder. The execution and delivery by each of the Borrower, the
Guarantor and each Subsidiary of the Borrower of the Loan Documents to which it
is a party and the performance of its obligations thereunder have been duly
authorized by proper corporate proceedings, and the Loan Documents to which the
Borrower, the Guarantor and each Subsidiary of the Borrower is a party
constitute legal, valid and binding obligations of the Borrower, the Guarantor
or such Subsidiary, as applicable, enforceable against the Borrower, the
Guarantor or such Subsidiary, as applicable, in accordance with their respective
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

5.3 No Conflict; Government Consent. Neither the execution and delivery by the
Borrower, the Guarantor or each Subsidiary of the Borrower of the Loan Documents
to which it is a party, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower, the Guarantor or any of its Subsidiaries or (ii) the
Guarantor’s, the Borrower’s or any Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Borrower, the Guarantor or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower, the Guarantor or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof (including, without limitation,
under the Public Utility Holding Company Act of 1935, as amended), which has not
been obtained by the Borrower, the Guarantor or any of its Subsidiaries, is
required to be obtained by the Borrower, the Guarantor or any of its
Subsidiaries in connection with the execution and delivery of the Loan
Documents, the borrowings under this Agreement, the payment and performance by
the Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.

5.4 Financial Statements. The December 31, 2000 and the March 30, 2001
consolidated financial statements of the Guarantor and its Subsidiaries
heretofore delivered to the Lenders were prepared in accordance with generally
accepted accounting principles in effect on the date such statements were
prepared and fairly present the consolidated financial condition and operations
of the Guarantor and its Subsidiaries at such dates and the consolidated results
of their operations for the periods then ended.

5.5 Material Adverse Change. Since December 31, 2000 there has been no change in
the business, Property, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries taken as a whole, or of the
Guarantor and its Subsidiaries taken as a whole, which could reasonably be
expected to have a Material Adverse Effect.

5.6 Taxes. The Guarantor and its Material Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Guarantor or any of its Material Subsidiaries, except
such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with Agreement Accounting
Principles and as to which no Lien exists. No tax liens have been filed and no
claims are being asserted with respect to any such taxes. The charges, accruals
and reserves on the books of the Guarantor and its Material Subsidiaries in
respect of any taxes or other governmental charges are adequate.

5.7 Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Guarantor or any
of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions. Other than any liability incident to any litigation,
arbitration or proceeding which could not reasonably be expected to have a
Material Adverse Effect, neither the Guarantor nor the Borrower has any material
contingent obligations not provided for or disclosed in the financial statements
referred to in Section 5.4.

5.8 Subsidiaries. Schedule 1 contains an accurate list of all Subsidiaries of
the Guarantor as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Guarantor or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.

5.9 ERISA. The Unfunded Liabilities of all Single Employer Plans do not in the
aggregate exceed $10,000,000. Neither the Guarantor nor any other member of the
Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability under Title IV of ERISA to Multiemployer Plans in excess of
$10,000,000 in the aggregate. Except as could not reasonably be expected to have
a Material Adverse Effect, each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither the Borrower nor any other member of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan; provided, however,
that with respect to any Multiemployer Plan, the foregoing representations are
made only to the knowledge of the Guarantor.

5.10 Accuracy of Information. No information, exhibit or report furnished by the
Guarantor or any of its Subsidiaries to the Agent or to any Lender in connection
with the negotiation of, or compliance with, the Loan Documents contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein not misleading.

5.11 Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the Guarantor and its Subsidiaries
which are subject to any limitation on sale, pledge, or other restriction
hereunder.

5.12 Material Agreements. Neither the Guarantor nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Guarantor nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness in excess of
$10,000,000.

5.13 Compliance With Laws. The Guarantor and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except to the extent that the failure to so comply
would not result in a Material Adverse Effect, and except laws, rules,
regulations, judgments, injunctions or awards being contested in good faith.

5.14 Ownership of Properties. Except for sales in the ordinary course of
business of the Guarantor and its Subsidiaries and except as set forth on
Schedule 2, on the date of this Agreement (a) the Guarantor and its Subsidiaries
will have good title, to all of the Property and assets reflected in the
Guarantor’s most recent consolidated financial statements provided to the Agent
as owned by the Guarantor and its Subsidiaries and (b) the Borrower will have
good title, free of all Liens other than those permitted by Section 6.12, to all
of the Property and assets reflected in the Borrower’s most recent consolidated
financial statements provided to the Agent as owned by the Borrower.

5.15 Environmental Matters. In the ordinary course of its business, the officers
of the Guarantor consider the effect of Environmental Laws applicable to the
Guarantor and its Subsidiaries on the business of the Guarantor and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to the Guarantor due to Environmental Laws. On the
basis of this consideration, the Guarantor has concluded that Environmental Laws
applicable to the Guarantor and its Subsidiaries cannot reasonably be expected
to have a Material Adverse Effect. Neither the Guarantor nor any Subsidiary has
received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.

5.16 Investment Company Act. Neither the Guarantor nor any Material Subsidiary
is an "investment company" or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended.


ARTICLE VI


COVENANTS

        During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:

6.1 Financial Reporting. The Guarantor will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:

        (i) Within 120 days after the close of each of its fiscal years, an
audit report (unqualified as to scope or as to “going concern” status) certified
by independent certified public accountants of nationally recognized standing,
prepared in accordance with Agreement Accounting Principles on a consolidated
basis for itself and its Subsidiaries, including balance sheets as of the end of
such period, related profit and loss and reconciliation of surplus statements,
and a statement of cash flows.

        (ii) Within 60 days after the close of the first three quarterly periods
of each of its fiscal years, for itself and its Subsidiaries, consolidated
unaudited balance sheets as at the close of each such period and consolidated
profit and loss and reconciliation of surplus statements and a statement of cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, all certified by an Authorized Officer of the Guarantor.

        (iii) Within 120 days after the close of each of its fiscal years, an
audit report (unqualified as to scope or as to “going concern” status) certified
by independent certified public accountants acceptable to the Lenders, prepared
in accordance with Agreement Accounting Principles on a consolidated and
consolidating basis (consolidating statements need not be certified or audited
by such accountants) for the Borrower and its Subsidiaries, including balance
sheets as of the end of such period, related profit and loss and reconciliation
of surplus statements, and a statement of cash flows, accompanied by any
management letter prepared by said accountants.

        (iv) Within 60 days after the close of the first three quarterly periods
of each of its fiscal years, for the Borrower and its Subsidiaries, consolidated
and consolidating unaudited balance sheets as at the close of each such period
and consolidated and consolidating profit and loss and reconciliation of surplus
statements and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified by an Authorized
Officer.

        (v) Together with the financial statements required under Sections
6.1(i) and (ii), a compliance certificate in substantially the form of Exhibit B
signed by an Authorized Officer showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Unmatured Default
exists, or if any Default or Unmatured Default exists, stating the nature and
status thereof.

        (vi) As soon as possible and in any event within 10 days after the
Guarantor knows that any Reportable Event has occurred with respect to any Plan,
a statement, signed by an Authorized Officer of the Guarantor, describing said
Reportable Event and what action, if any, which the Guarantor proposes to take
with respect thereto.

        (vii) As soon as possible and in any event within 10 days after receipt
by the Guarantor, a copy of (a) any notice or claim to the effect that the
Guarantor or any of its Subsidiaries is or may be liable to any Person as a
result of the release by the Guarantor, any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Guarantor or any of its
Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect.

        (viii) Promptly upon the furnishing thereof to the shareholders of the
Guarantor, copies of all financial statements, reports and proxy statements so
furnished.

        (ix) Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Guarantor or any of its Subsidiaries files with the Securities and Exchange
Commission.

        (x) Such other information (including non-financial information and
regulatory information) as the Agent or any Lender may from time to time
reasonably request.

6.2 Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Credit Extensions for general corporate purposes, including
the financing of acquisitions. The Borrower will not, nor will it permit any
Subsidiary to, use any of the proceeds of the Loans to purchase or carry any
“margin stock” (as defined in Regulation U).

6.3 Notice of Default. The Borrower will give prompt notice in writing, after
knowledge by any Authorized Officer of the Borrower or the Guarantor, to the
Lenders of the occurrence of any Default or Unmatured Default and of any other
development, financial or otherwise, which could reasonably be expected to have
a Material Adverse Effect.

6.4 Conduct of Business. The Guarantor will, and will cause each Subsidiary to,
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted, if failures to comply with the foregoing could
reasonably be expected to have a Material Adverse Effect. The Borrower agrees
that the entities that it acquires shall be engaged in a business or businesses
related to the utility or communications infrastructure business.

6.5 Taxes. The Guarantor will, and will cause each Material Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles.

6.6 Insurance. The Guarantor will, and will cause each Material Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice, and the Guarantor will furnish to any Lender upon
request full information as to the insurance carried.

6.7 Compliance with Laws and Material Agreements. The Guarantor will, and will
cause each Subsidiary to, comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including, without limitation, all Environmental Laws applicable to the
Guarantor and its Subsidiaries, or material agreements, noncompliance of any of
the foregoing with which would have a Material Adverse Effect, except laws,
rules, regulations, judgments, injunctions, or awards being contest in good
faith.

6.8 Maintenance of Properties. The Guarantor will, and will cause each Material
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times.

6.9 Inspection. The Guarantor will, and will cause each Subsidiary to, permit
the Agent and the Lenders, by their respective representatives and agents, to
inspect any of the Property, books and financial records of the Guarantor and
each Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Guarantor and each Subsidiary, and to discuss the
affairs, finances and accounts of the Guarantor and each Subsidiary with, and to
be advised as to the same by, their respective officers at such reasonable times
and intervals as the Agent or any Lender may designate; provided that the Agent
and the Lenders agree to use diligent efforts to coordinate the exercise of
their rights under this Section 6.9 to minimize any disruption to the business
of the Guarantor or any of its Subsidiaries.

6.10 Merger. The Guarantor will not, nor will it permit any Material Subsidiary
to, merge or consolidate with or into any other Person, except that a Subsidiary
may merge into the Borrower, the Guarantor or a Wholly-Owned Subsidiary so long
as the Borrower or the Guarantor, if a party to such merger, shall be the
surviving corporation and if the Borrower or the Guarantor is not a party to
such merger, the surviving corporation shall be a Subsidiary.

6.11 Sale of Assets. The Guarantor will not, nor will it permit any Material
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except:

        (i) Sales of inventory in the ordinary course of business.

        (ii) to the Borrower, the Guarantor or any Subsidiary of the Guarantor.

        (iii) Leases, sales or other dispositions of its Property outside of the
ordinary course of business that, together with all other Property of the
Borrower and its Subsidiaries previously leased, sold or disposed of (other than
inventory in the ordinary course of business) as permitted by this
Section during the twelve-month period ending with the month in which any such
lease, sale or other disposition occurs, do not constitute a Substantial Portion
of the Property of the Guarantor and its Subsidiaries.

6.12 Liens. The Guarantor will not, nor will it permit any Subsidiary (other
than PSE) to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Guarantor or any of its Subsidiaries (other than PSE), except:

        (i) Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

        (ii) Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books.

        (iii) Liens (a) arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation or (b) to secure the
performance of bids or contracts (other than contracts for the payment of money)
made in the ordinary course of business.

        (iv) Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Guarantor or its Subsidiaries.

        (v) Liens existing on the date hereof and described in Schedule 2.

        (vi) other security interests or encumbrances on any property acquired
or held by the Guarantor or its Subsidiaries in the ordinary course of business
to secure Indebtedness of such entities aggregating not in excess of $75,000,000
for the Guarantor and its Subsidiaries (other than PSE).

6.13 Affiliates. The Guarantor will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate (other than the Guarantor or any of its Subsidiaries) except in the
ordinary course of business and pursuant to the reasonable requirements of the
Guarantor’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Guarantor or such Subsidiary than the Guarantor or such
Subsidiary would obtain in a comparable arms-length transaction.

6.14 Financial Covenants.

        (i) Fixed Charge Coverage Ratio. The Guarantor will not permit the
ratio, determined as of the end of each of its fiscal quarters for the then
most-recently ended four fiscal quarters, of (i) Consolidated EBIT to (ii)
Consolidated Interest Expense, all calculated for the Guarantor and its
Subsidiaries on a consolidated basis, to be less than 1.5 to 1.0.

        (ii) Leverage Ratio. The Guarantor will not permit at any time the ratio
of (i) Consolidated Indebtedness to (ii) Consolidated Total Capitalization to be
greater than 0.65 to 1.0.

6.15 Subsidiary Dividends. The Guarantor will not, and will not permit PSE to,
enter into any agreement or contract which would limit the right of PSE to pay
dividends or make distributions to the Guarantor except as set forth in Schedule
3 or as set forth in agreements entered into after the date hereof which are not
more restrictive than as set forth in Schedule 3.

6.16 Subsidiary Guaranty. The Borrower will notify the Agent of the creation of
any Subsidiary of the Borrower and will cause each of its Subsidiaries (other
than any Subsidiary formed under the laws of a jurisdiction other than the
United States, a state or territory thereof or the District of Columbia) to
become a party to the Subsidiary Guaranty and to deliver such certified
resolutions, incumbency certificates and opinions as Agent may request.


ARTICLE VII


DEFAULTS

        The occurrence of any one or more of the following events shall
constitute a Default:

7.1 Any representation or warranty made or deemed made by or on behalf of
Guarantor or the Borrower or any of their Subsidiaries to the Lenders or the
Agent under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.

7.2 Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one Business Day after the same becomes due, or
nonpayment of interest upon any Loan or of any facility fee, LC Fee or other
obligations under any of the Loan Documents within five days after the same
becomes due.

7.3 The breach by the Borrower or the Guarantor of any of the terms or
provisions of Section 6.2, 6.10, 6.11, 6.14 or 6.15.

7.4 The breach by the Borrower or the Guarantor (other than a breach which
constitutes a Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement or any other Loan Document which is not
remedied within five days after written notice from the Agent or any Lender.

7.5 Failure of the Borrower, the Guarantor or any of its Subsidiaries to pay
when due any Indebtedness aggregating in excess of $10,000,000 (“Material
Indebtedness”); or the default by the Borrower, the Guarantor or any of its
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any agreement
under which any such Material Indebtedness was created or is governed, or any
other event shall occur or condition exist, the effect of which default or event
is to cause, or to permit the holder or holders of such Material Indebtedness to
cause, such Material Indebtedness to become due prior to its stated maturity; or
any Material Indebtedness of the Borrower, the Guarantor or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or the Borrower, the Guarantor or any of its Subsidiaries
shall not pay, or admit in writing its inability to pay, its debts generally as
they become due.

7.6 The Borrower, the Guarantor or any of its Material Subsidiaries shall (i)
have an order for relief entered with respect to it under the Federal bankruptcy
laws as now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate or partnership action to authorize or
effect any of the foregoing actions set forth in this Section 7.6 or (vi) fail
to contest in good faith any appointment or proceeding described in Section 7.7.

7.7 Without the application, approval or consent of the Borrower, the Guarantor
or any of its Material Subsidiaries, a receiver, trustee, examiner, liquidator
or similar official shall be appointed for the Borrower, the Guarantor or any of
its Material Subsidiaries or any Substantial Portion of its Property, or a
proceeding described in Section 7.6(iv) shall be instituted against the
Borrower, the Guarantor or any of its Material Subsidiaries and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 consecutive days.

7.8 The Borrower, the Guarantor or any of its Subsidiaries shall fail within 60
days to pay, bond or otherwise discharge or stay one or more judgments or orders
for the payment of money in excess of $10,000,000 (or the equivalent thereof in
currencies other than U.S. Dollars) in the aggregate.

7.9 The Unfunded Liabilities of all Single Employer Plans shall exceed in the
aggregate $10,000,000 or any Reportable Event that could reasonably be expected
to have a Material Adverse Effect shall occur with respect to any Plan.

7.10 The Guarantor or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability under Title IV of ERISA to such Multiemployer Plan in an amount which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans by the Guarantor or any other member of the Controlled Group as withdrawal
liability (determined as of the date of such notification), exceeds $10,000,000
or requires payments exceeding $10,000,000 per annum.

7.11 The Guarantor or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $10,000,000.

7.12 Any Change in Control shall occur.

7.13 Nonpayment by the Guarantor or any Subsidiary of any obligation in excess
of $10,000,000 with respect to a Rate Management Transaction when due.

7.14 Article IX hereof shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability thereof, or the Guarantor shall fail to comply with any of the
terms or provisions thereof, or the Guarantor shall deny that it has any further
liability thereunder, or shall give notice to such effect.

7.15 The Subsidiary Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability thereof, or any Subsidiary shall fail to comply with any of the
terms or provisions thereof, or any Subsidiary shall deny that it has any
further liability thereunder, or shall give notice to such effect.


ARTICLE VIII


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1 Acceleration; Facility LC Collateral Account. (i) If any Default described
in Section 7.6 or 7.7 occurs with respect to the Borrower, the obligations of
the Lenders to make Loans hereunder and the obligation and power of the LC
Issuer to issue Facility LCs shall automatically terminate and the Obligations
shall immediately become due and payable without any election or action on the
part of the Agent, the LC Issuer or any Lender and the Borrower will be and
become thereby unconditionally obligated, without any further notice, act or
demand, to pay to the Agent an amount in immediately available funds, which
funds shall be held in the Facility LC Collateral Account, equal to the
difference of (x) the amount of LC Obligations at such time, less (y) the amount
on deposit in the Facility LC Collateral Account at such time which is free and
clear of all rights and claims of third parties and has not been applied against
the Obligations (such difference, the “Collateral Shortfall Amount”). If any
other Default occurs, the Required Lenders (or the Agent with the consent of the
Required Lenders) may (a) terminate or suspend the obligations of the Lenders to
make Loans hereunder and the obligation and power of the LC Issuer to issue
Facility LCs, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives, and (b) upon notice to the Borrower and in addition to
the continuing right to demand payment of all amounts payable under this
Agreement, make demand on the Borrower to pay, and the Borrower will, forthwith
upon such demand and without any further notice or act, pay to the Agent the
Collateral Shortfall Amount, which funds shall be deposited in the Facility LC
Collateral Account.

        (ii) If at any time while any Default is continuing, the Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Agent may make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility LC Collateral Account.

        (iii) The Agent may at any time or from time to time after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Obligations and any other amounts as shall from time to time have become
due and payable by the Borrower to the Lenders or the LC Issuer under the Loan
Documents.

        (iv) At any time while any Default is continuing, neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any of the funds held in the Facility LC Collateral Account.
After all of the Obligations have been indefeasibly paid in full and the
Aggregate Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to the Borrower or paid to
whomever may be legally entitled thereto at such time.

        (v) If, within 30 days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation and power of the LC Issuer to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.

8.2 Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrower and the Guarantor may enter into agreements supplemental hereto for
the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
waiving any Default hereunder; provided, however, that no such supplemental
agreement shall, without the consent of all of the Lenders:

        (i) Extend the final maturity of any Loan, or extend the expiry date of
any Facility LC to a date after the Facility Termination Date or forgive all or
any portion of the principal amount thereof or any Reimbursement Obligation
related thereto, or reduce the rate or extend the time of payment of interest or
fees thereon or Reimbursement Obligations related thereto.

        (ii) Reduce the percentage specified in the definition of Required
Lenders.

        (iii) Extend the Facility Termination Date, or reduce the amount or
extend the payment date, for the mandatory payments required under Section 2.2,
or increase the amount of the Aggregate Commitment, the Commitment of any Lender
hereunder or the commitment to issue Facility LCs, or permit the Borrower to
assign its rights under this Agreement.

        (iv) Amend Article IX.

        (v) Amend or release the Subsidiary Guaranty.

        (vi) Amend this Section 8.2.

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, and no amendment of any
provision relating to the LC Issuer shall be effective without the written
consent of the LC Issuer. The Agent may waive payment of the fee required under
Section 13.3.2 without obtaining the consent of any other party to this
Agreement.

8.3 Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Agent to exercise any right under the Loan Documents shall impair such
right or be construed to be a waiver of any Default or an acquiescence therein,
and the making of a Credit Extension notwithstanding the existence of a Default
or the inability of the Borrower to satisfy the conditions precedent to such
Credit Extension shall not constitute any waiver or acquiescence. Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the LC
Issuer and the Lenders until the Obligations have been paid in full.


ARTICLE IX


GUARANTY

9.1 Guaranty. The Guarantor hereby guarantees the full and prompt payment when
due, whether by acceleration or otherwise, and at all times thereafter, of all
Obligations, howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, or due or to become
due (including, without limitation, any and all interest accruing on any such
Obligations after the commencement of any bankruptcy, insolvency or similar
proceeding with respect to the Borrower, notwithstanding any provision or rule
of law which might restrict the rights of the Agent or any Lender as against the
Borrower or anyone else to collect such interest).

9.2 Payment Prior to Maturity of Obligations. The Guarantor agrees that, in the
event of a Default under Section 7.6 or 7.7 of the Credit Agreement, and if such
event shall occur at a time when any of the Obligations may not then be due and
payable, the Guarantor will pay to the Agent for the benefit of the Lenders
forthwith the full amount which would be payable hereunder by the Guarantor if
all Obligations were then due and payable.

9.3 Continuing Guaranty. This Guaranty shall in all respects be a continuing,
absolute and unconditional guaranty, and shall remain in full force and effect
until all Obligations have been paid in full in cash and all Commitments under
and as defined in the Credit Agreement have been terminated.

9.4 Returned Payments. The Guarantor agrees that if at any time all or any part
of any payment theretofore applied by the Agent or any Lender to any of the
Obligations is or must be rescinded or returned by the Agent or such Lender for
any reason whatsoever (including, without limitation, the insolvency, bankruptcy
or reorganization of the Borrower or the Guarantor), such Obligations shall, for
the purposes of this Guaranty, to the extent that such payment is or must be
rescinded or returned, be deemed to have continued in existence, notwithstanding
such application by the Agent or such Lender, and this Guaranty shall continue
to be effective or be reinstated, as the case may be, as to such Obligations,
all as though such application by the Agent or such Lender had not been made.

9.5 Rights of the Agent and the Lenders. (a) The Agent and the Lenders may, from
time to time, at their sole discretion and without notice to the Guarantor
except as provided below, take any or all of the following actions: (i) retain
or obtain a security interest in any property of the Borrower to secure any of
the Obligations or any obligation hereunder, (ii) retain or obtain the primary
or secondary obligation of any obligor or obligors, in addition to the
Guarantor, with respect to any of the Obligations, (iii) extend or renew any of
the Obligations for one or more periods (whether or not longer than the original
period), alter or exchange any of the Obligations, or release or compromise any
obligation of the Guarantor hereunder or any obligation of any nature of any
other obligor with respect to any of the Obligations, (iv) release their
security interest in, or surrender, release or permit any substitution or
exchange for, all or any part of any property securing any of the Obligations or
any obligation hereunder, or extend or renew for one or more periods (whether or
not longer than the original period) or release, compromise, alter or exchange
any obligations of any nature of any obligor with respect to any such property,
and (v) resort to the Guarantor for payment of any of the Obligations when due,
whether or not they shall have resorted to any property securing any of the
Obligations or any obligation hereunder or shall have proceeded against any
other obligor primarily or secondarily obligated with respect to any of the
Obligations.

(b) The Guarantor hereby expressly waives: (i) notice of the acceptance by the
Agent or any Lender of this Guaranty, (ii) notice of the existence or creation
or non-payment of all or any of the Obligations, (iii) presentment, demand,
notice of dishonor, protest, and all other notices whatsoever and (iv) all
diligence in collection or protection of or realization upon any Obligations or
any security for or guaranty of any Obligations.


(c) Subject to the provisions of this Agreement, any Lender may from time to
time, without notice to the Guarantor, assign or transfer any or all of the
Obligations or any interest therein; and, notwithstanding any such assignment or
transfer or any subsequent assignment or transfer thereof, such Obligations
shall be and remain Obligations for the purposes of this Guaranty, and each and
every immediate and successive assignee or transferee of any of the Obligations
or of any interest therein shall, to the extent of the interest of such assignee
or transferee in the Obligations, be entitled to the benefits of this Guaranty
to the same extent as if such assignee or transferee were the applicable Lender.


9.6 Subrogation. The Guarantor will not exercise any rights which it may acquire
by reason of any payment made hereunder, whether by way of subrogation,
reimbursement or otherwise, until the prior payment, in full and in cash, of all
Obligations. Any amount paid to the Guarantor on account of any payment made
hereunder prior to the payment in full of all Obligations shall be held in trust
for the benefit of the Lenders and shall immediately be paid to the Agent and
credited and applied against the Obligations, whether matured or unmatured, in
accordance with the terms of this Credit Agreement (or other agreements(s)
pursuant to which such Obligations are outstanding); provided, however, that if


(a) the Guarantor has made payment to the Agent of all or any part of the
Obligations, and


(b) all Obligations have been paid in full and the Commitments have been
permanently terminated,


the Agent and the Lenders agree that, at the Guarantor’s request, the Agent and
the Lenders will execute and deliver to the Guarantor appropriate documents
(without recourse and without representations or warranty) necessary to evidence
the transfer by subrogation to the Guarantor of an interest in the Obligations
resulting from such payment by the Guarantor. In furtherance of the foregoing,
for so long as any Obligations or Commitments remain outstanding, the Guarantor
shall refrain from taking any action or commencing any proceeding against the
Borrower (or its successors or assigns, whether in connection with a bankruptcy
proceeding or otherwise) to recover any amounts in respect of payments made
under this Guaranty.


ARTICLE X


GENERAL PROVISIONS

10.1 Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

10.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

10.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

10.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent, the LC Issuer and the Lenders and
supersede all prior agreements and understandings among the Borrower, the Agent,
the LC Issuer and the Lenders relating to the subject matter thereof other than
the fee letter described in Section 11.13.

10.5 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arrangers shall enjoy the benefits of the
provisions of Sections 10.6, 10.10 and 11.11 to the extent specifically set
forth therein and each shall have the right to enforce such provisions on its
own behalf and in its own name to the same extent as if it were a party to this
Agreement.

10.6 Expenses; Indemnification. (i) The Borrower shall reimburse the Agent and
the Arrangers for any costs and out-of-pocket expenses (including reasonable
attorneys’ fees and time charges of attorneys for the Agent, which attorneys may
be employees of the Agent) paid or incurred by the Agent or the Arrangers in
connection with the preparation, negotiation, execution, delivery, syndication,
distribution (including, without limitation, via the internet), review,
amendment, modification, and administration of the Loan Documents. The Borrower
also agrees to reimburse the Agent, the Arrangers, the LC Issuer and the Lenders
for any costs and out-of-pocket expenses (including reasonable attorneys’ fees
and time charges of attorneys for the Agent, the Arrangers, the LC Issuer and
the Lenders, which attorneys may be employees of the Agent, the Arrangers, the
LC Issuer or the Lenders) paid or incurred by the Agent, the Arrangers, the LC
Issuer or any Lender in connection with the collection and enforcement of the
Loan Documents. Expenses being reimbursed by the Borrower under this
Section include, without limitation, costs and expenses incurred in connection
with the Reports described in the following sentence. The Borrower acknowledges
that from time to time Bank One may prepare and may distribute to the Lenders
(but shall have no obligation or duty to prepare or to distribute to the
Lenders) certain audit reports (the “Reports”) pertaining to the Borrower’s
assets for internal use by Bank One from information furnished to it by or on
behalf of the Borrower, after Bank One has exercised its rights of inspection
pursuant to this Agreement.

        (ii) The Borrower hereby further agrees to indemnify the Agent, the
Arrangers, the LC Issuer, each Lender, their respective affiliates, and each of
their directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Agent, the
Arrangers, the LC Issuer, any Lender or any affiliate is a party thereto) which
any of them may pay or incur arising out of or relating to this Agreement, the
other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Credit
Extension hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrower under this Section 10.6 shall
survive the termination of this Agreement.

10.7 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.

10.8 Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles.

10.9 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

10.10 Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the LC Issuer and the Agent on the other hand shall be
solely that of borrower and lender. Neither the Agent, the Arrangers, the LC
Issuer nor any Lender shall have any fiduciary responsibilities to the Borrower.
Neither the Agent, the Arrangers, the LC Issuer nor any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations. The Borrower
agrees that neither the Agent, the Arrangers, the LC Issuer nor any Lender shall
have liability to the Borrower (whether sounding in tort, contract or otherwise)
for losses suffered by the Borrower in connection with, arising out of, or in
any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought.
Nothing in this Section 10.10 is intended to limit the right of the Borrower to
make a claim against the LC Issuer for damages as contemplated by the proviso to
the first sentence to Section 2.18.6. Neither the Agent, the Arrangers, the LC
Issuer nor any Lender shall have any liability with respect to, and the Borrower
hereby waives, releases and agrees not to sue for, any special, indirect,
consequential or punitive damages suffered by the Borrower in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby.

10.11 Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from the Borrower pursuant to this Agreement in confidence,
except for disclosure (i) to its Affiliates and to other Lenders and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee, (iii) to regulatory
officials, (iv) to any Person as requested pursuant to or as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which such Lender is a party, (vi) to such Lender’s direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, and
(vii) permitted by Section 13.4.

10.12 Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.

10.13 Disclosure. The Borrower and each Lender hereby acknowledge and agree that
Bank One and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrower and its Affiliates.


ARTICLE XI


THE AGENT

11.1 Appointment; Nature of Relationship. Bank One, NA is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article XI. Notwithstanding the
use of the defined term “Agent,” it is expressly understood and agreed that the
Agent shall not have any fiduciary responsibilities to any Lender by reason of
this Agreement or any other Loan Document and that the Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Agent (i) does not
hereby assume any fiduciary duties to any of the Lenders and (ii) is acting as
an independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders hereby agrees to assert no claim against the Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.

11.2 Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

11.3 General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrower, the Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.

11.4 No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower, the
Guarantor or of any of the Guarantor’s or the Borrower’s respective
Subsidiaries. The Agent shall have no duty to disclose to the Lenders
information that is not required to be furnished by the Borrower or the
Guarantor to the Agent at such time, but is voluntarily furnished by the
Borrower or the Guarantor to the Agent (either in its capacity as Agent or in
its individual capacity).

11.5 Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders. The Lenders hereby acknowledge
that the Agent shall be under no duty to take any discretionary action permitted
to be taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders. The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

11.6 Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.

11.7 Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.

11.8 Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to their respective Commitments
(or, if the Commitments have been terminated, in proportion to their Commitments
immediately prior to such termination) (i) for any amounts not reimbursed by the
Borrower for which the Agent is entitled to reimbursement by the Borrower under
the Loan Documents, (ii) for any other expenses incurred by the Agent on behalf
of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders)
and (iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against the Agent in connection with any dispute between the Agent and any
Lender or between two or more of the Lenders), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, provided that (i) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent and (ii) any indemnification required pursuant to Section 3.5(vii)
shall, notwithstanding the provisions of this Section 11.8, be paid by the
relevant Lender in accordance with the provisions thereof. The obligations of
the Lenders under this Section 11.8 shall survive payment of the Obligations and
termination of this Agreement.

11.9 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.

11.10 Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Loans as any Lender and may exercise the same
as though it were not the Agent, and the term “Lender” or “Lenders” shall, at
any time when the Agent is a Lender, unless the context otherwise indicates,
include the Agent in its individual capacity. The Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Guarantor, the Borrower or any of
its Subsidiaries in which the Guarantor, the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. The Agent, in its
individual capacity, is not obligated to remain a Lender.

11.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arrangers or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

11.12 Successor Agent. The Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower, such resignation to be effective upon
the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Agent. If no successor Agent
shall have been so appointed by the Required Lenders within thirty days after
the resigning Agent’s giving notice of its intention to resign, then the
resigning Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Agent. Notwithstanding the previous sentence, the Agent may at any
time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned or been removed and no successor Agent has been appointed,
the Lenders may perform all the duties of the Agent hereunder and the Borrower
shall make all payments in respect of the Obligations to the applicable Lender
and for all other purposes shall deal directly with the Lenders. No successor
Agent shall be deemed to be appointed hereunder until such successor Agent has
accepted the appointment. Any such successor Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents. After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article XI shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder and under the other Loan
Documents. In the event that there is a successor to the Agent by merger, or the
Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 11.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent.

11.13 Agent and Arranger Fees. The Borrower agrees to pay to the Agent and the
Arrangers, for their respective accounts, the fees agreed to by the Borrower,
the Agent and the Arrangers pursuant to that certain letter dated May 24, 2001
or as otherwise agreed from time to time.

11.14 Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles X and XI.


ARTICLE XII


SETOFF; RATABLE PAYMENTS

12.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.

12.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares of the
Aggregate Outstanding Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.


ARTICLE XIII


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with
Section 13.3. The parties to this Agreement acknowledge that clause (ii) of this
Section 13.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank or (y) in the case of a
Lender which is a fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 13.3. The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 13.3; provided, however, that the
Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person. Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.

13.2 Participations.

13.2.1 Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents.


13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 8.2 or of any other Loan Document.


13.2.3 Benefit of Setoff. Once the Borrower receives written notice of the sale
of a participation to a Participant, the Borrower agrees that such Participant
shall be deemed to have the right of setoff provided in Section 12.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 12.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.2 as if each Participant were a Lender.


13.3 Assignments.

13.3.1 Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit C or in such other form as may be agreed to by the parties
thereto. The written consent of the Borrower and the Agent and the LC Issuer,
which consent shall not be unreasonably withheld or delayed, shall be required
prior to an assignment becoming effective with respect to a Purchaser which is
not a Lender or an Affiliate thereof; provided, however, that if a Default has
occurred and is continuing, the consent of the Borrower shall not be required.
Such consent shall not be unreasonably withheld or delayed. Each such assignment
with respect to a Purchaser which is not a Lender or an Affiliate thereof shall
(unless each of the Borrower and the Agent otherwise consents) be in an amount
not less than the lesser of (i) $5,000,000 or (ii) the remaining amount of the
assigning Lender’s Commitment (calculated as at the date of such assignment) or
outstanding Loans (if the applicable Commitment has been terminated). Since the
flexibility to assign part of the Commitment with other Lenders is for the
benefit of the Lenders, all costs and fees (including legal costs) associated
with arranging such assignment shall be for the account of the Lenders. The
Borrower agrees to cooperate with the Agent and the Lenders in this matter.


13.3.2 Effect; Effective Date. Upon (i) delivery to the Agent of an assignment,
together with any consents required by Section 13.3.1, and (ii) payment of a
$4,000 fee by the assigning Lender to the Agent for processing such assignment
(unless such fee is waived by the Agent), such assignment shall become effective
on the effective date specified in such assignment. The assignment shall contain
a representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Outstanding Credit Exposure
under the applicable assignment agreement constitutes “plan assets” as defined
under ERISA and that none of the rights and interests of the Purchaser in and
under the Loan Documents will constitute “plan assets” under ERISA. On and after
the effective date of such assignment, such Purchaser shall for all purposes be
a Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights and obligations of a Lender
under the Loan Documents, to the same extent as if it were an original party
hereto, and no further consent or action by the Borrower, the Lenders or the
Agent shall be required to release the transferor Lender with respect to the
percentage of the Aggregate Commitment and Outstanding Credit Exposure assigned
to such Purchaser. Upon the consummation of any assignment to a Purchaser
pursuant to this Section 13.3.2, the transferor Lender, the Agent and the
Borrower shall, if the transferor Lender or the Purchaser desires that its Loans
be evidenced by Notes, make appropriate arrangements so that new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Commitments, as
adjusted pursuant to such assignment.


13.4 Special Purpose Funding Vehicle.

13.4.1 SPV. Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPV”), identified as such in writing from time to time by such Granting Lender
to the Agent and the Borrower, the option to fund all or any part of any Loan
that such Granting Lender would otherwise be obligated to fund pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPV to fund any Loan, (ii) if an SPV elects not to exercise such option or
otherwise fails to fund all or any part of such Loan, the Granting Lender shall
be obligated to fund such Loan pursuant to the terms hereof, (iii) no SPV shall
have any voting rights pursuant to Section 8.2 and (iv) with respect to notices,
payments and other matters hereunder, the Borrower, the Agent and the Lenders
shall not be obligated to deal with an SPV, but may limit their communications
and other dealings relevant to such SPV to the applicable Granting Lender. The
funding of a Loan by an SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent that, and as if, such Loan were funded by
such Granting Lender.


13.4.2 Power of Attorney. As to any Loans or portion thereof made by it, each
SPV shall have all the rights that its applicable Granting Lender making such
Loans or portion thereof would have had under this Credit Agreement; provided,
however, that each SPV shall have granted to its Granting Lender an irrevocable
power of attorney, to deliver and receive all communications and notices under
this Agreement (and any related documents) to exercise on such SPV’s behalf, all
of such SPV’s voting rights under this Credit Agreement. No additional Note
shall be required to evidence the Loans or portion thereof made by an SPV; and
the related Granting Lender shall be deemed to hold its Note as agent for such
SPV to the extent of the Loans or portion thereof funded by such SPV. In
addition, any payments for the account of any SPV shall be paid to its Granting
Lender as agent for such SPV.


13.4.3 Indemnity. Each party hereto hereby agrees that no SPV shall be liable
for any indemnity or payment under this Agreement for which a Lender would
otherwise be liable for so long as, and to the extent, the Granting Lender
provides such indemnity or makes such payment. In furtherance of the foregoing,
each party hereto hereby agrees (which agreements shall survive the termination
of this Credit Agreement) that, prior to the date that is one year and one day
after the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPV, it will not institute against, or join any other Person
in instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.


13.4.4 Fee and Information. In addition, notwithstanding anything to the
contrary contained in this Credit Agreement, any SPV may (i) at any time and
without paying any processing fee therefor, assign or participate all or a
portion of its interest in any Loans to the Granting Lender or to any financial
institutions providing liquidity and/or credit support to or for the account of
such SPV to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancements to such SPV. This Section 13.4 may not be
amended without the written consent of any Granting Lender affected thereby


13.5 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees (in writing stating the Borrower
and the Guarantor are intended third-party beneficiaries) to be bound by
Section 10.11 of this Agreement.

13.6 Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv).


ARTICLE XIV


NOTICES

14.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower, the Guarantor or the Agent, at its address or facsimile
number set forth on the signature pages hereof, (a) in the case of any Lender,
at its address or facsimile number set forth in its administrative questionnaire
or (b) in the case of any party, at such other address or facsimile number as
such party may hereafter specify for the purpose by notice to the Agent and the
Borrower in accordance with the provisions of this Section 14.1. Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered (or, in the case of electronic transmission, received) at the
address specified in this Section; provided that notices to the Agent under
Article II shall not be effective until received.

14.2 Change of Address. The Borrower, the Agent and any Lender may each change
the address for service of notice upon it by a notice in writing to the other
parties hereto.


ARTICLE XV.


COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Agent, the LC Issuer
and the Lenders and each party has notified the Agent by facsimile transmission
or telephone that it has taken such action.


ARTICLE XVI


CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

16.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

16.2 CONSENT TO JURISDICTION. EACH OF THE BORROWER AND THE GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH OF THE
BORROWER AND THE GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT, THE
LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER OR THE
GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
THE BORROWER OR THE GUARANTOR AGAINST THE AGENT, THE LC ISSUER OR ANY LENDER OR
ANY AFFILIATE OF THE AGENT, THE LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

16.3 WAIVER OF JURY TRIAL. THE BORROWER, THE GUARANTOR, THE AGENT, THE LC ISSUER
AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

        IN WITNESS WHEREOF, the Borrower, the Guarantor, the Lenders and the
Agent have executed this Agreement as of the date first above written.


                                                     INFRASTRUX GROUP, INC.


                                                     By: /s/ John D. Durbin
                                                         ________________________________________________________

                                                     Title: President and Chief Executive Officer
                                                            _____________________________________________________
                                                              411 108th Ave. NE, OBC 12
                                                              Bellevue, WA 98004-5515
                                                              Attention:        Douglas Madison,
                                                                                Chief Financial Officer
                                                              Telephone:        425-456-2199
                                                              FAX:              425-462-3300






                                                     PUGET ENERGY, INC.

                                                     By: /s/ James W. Eldredge
                                                        _________________________________________________________

                                                     Title: Corporate Secretary and Chief Accounting Officer
                                                           ______________________________________________________
                                                              411 108th Ave.  NE, OBC 15
                                                              Bellevue, WA 98004-5515
                                                              Attention:        James W.  Eldredge
                                                              Telephone:        425-462-3135
                                                              FAX:              425-422-3300






Commitments
-----------

$30,000,000                                          BANK ONE, NA, individually and as Administrative Agent

                                                     By: /s/ Jane A. Bek
                                                        __________________________________________________________
                                                     Title: Vice President
                                                           _______________________________________________________
                                                              One Bank One Plaza
                                                              Chicago, IL 60670
                                                              Attention:        Jane Bek
                                                              Telephone:        (312) 732-3422
                                                              FAX:              (312) 732-3055






$30,000,000                                          THE INDUSTRIAL BANK OF JAPAN, LIMITED, Individually and as Syndication Agent

                                                     By: Carl-Eric Benzinger
                                                        __________________________________________________________
                                                     Title: Senior Vice President & Senior Deputy General Manager
                                                           _______________________________________________________
                                                              350 S. Grand Avenue, Suite 1500
                                                              Los Angeles, CA 90071
                                                              Attention:        Al Torres
                                                              Telephone:        213-893-6454
                                                              FAX:              213-488-9840






$25,000,000                                          KEYBANK NATIONAL ASSOCIATION, Individually and as Documentation Agent

                                                     By: Sherrie I. Manson
                                                        __________________________________________________________
                                                     Title: Vice President
                                                           _______________________________________________________
                                                              127 Public Square
                                                              Cleveland, OH 44114-1306
                                                              Attention:        Sherrie Manson
                                                              Telephone:        (216) 689-3443
                                                              FAX:              (216) 689-4981






$20,000,000                                          UNION BANK OF CALIFORNIA

                                                     By: Sonja Sevcik
                                                        __________________________________________________________
                                                     Title: Assistant Vice President
                                                           _______________________________________________________
                                                              445 South Figueroa Street
                                                              Los Angeles, CA 90071
                                                              Attention:        David M. Musicant
                                                              Telephone:        (213) 236-5023
                                                              FAX:              (213) 236-4096






$20,000,000                                          WASHINGTON MUTUAL BANK

                                                     By: Bruce Kendrex
                                                        __________________________________________________________
                                                     Title: Vice President
                                                           _______________________________________________________
                                                              1201 Third Avenue
                                                              Suite 1445
                                                              Seattle, WA 98101
                                                              Attention:        Bruce Kendrex
                                                              Telephone:        (206) 377-3888
                                                              FAX:              (206) 377-3812






$15,000,000                                          THE CHASE MANHATTAN BANK

                                                     By: Peter M. Ling
                                                        __________________________________________________________
                                                     Title: Vice President
                                                           _______________________________________________________
                                                              270 Park Avenue
                                                              15th Floor
                                                              New York, NY 10017-2070
                                                              Attention:        Peter M. Ling
                                                              Telephone:        (212) 270-4676
                                                              FAX:              (212) 270-5177






$10,000,000                                          BANK HAPOALIM B.M.

                                                     By: Laura Raffa
                                                        __________________________________________________________
                                                     Title: Senior Vice President
                                                          _______________________________________________________

                                                     By: Shaun Breidbart
                                                        __________________________________________________________
                                                     Title: Vice President
                                                           _______________________________________________________
                                                              1177 Avenue of the Americas
                                                              New York, New York 10036-2790
                                                              Attention:        Helen Gateson
                                                              Telephone:        (212) 782-2161
                                                              FAX:              (212) 782-2382


